ROBERT H. ANDERSON, Circuit Judge.
On November 12, 1959, the District Court of Appeal of the Third District of Florida, in State Beverage Department v. Emal, Inc., 115 So. 2d 566, reversed the order of a circuit judge of this county granting certiorari and quashing a suspension order of the director of the state beverage department because, it said, a circuit court was not free to weigh or evaluate evidence which had been presented to the director, but was charged only with the duty to examine the record and determine whether the director’s order was in accord with essential requirements of law and whether the director had before him competent substantial evidence to support his findings and conclusions.
Applying that rule in the instant case, the court has examined the record and determined that the director had before him competent substantial evidence to support his findings and conclusions.
*68Accordingly, the motion of the state beverage department and the director thereof to' quash the petition for certiorari is granted and the petition is quashed.